Citation Nr: 1127875	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, major depressive disorder, adjustment disorder with mixed features, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale





INTRODUCTION

The Veteran had active service from November 1981 to November 1984 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection was previously remanded by the Board in March 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

Initially, the Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It appears that the Veteran submitted the SSA administrative decision.  It does not appear, however, that all the records upon which SSA relied in reaching its decision have been included in the claims file.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

The Veteran stated that she was stationed in Dhahran and Riyadh, Iraq, during Desert Shield and Desert Storm in 138th Aviation Company of the 201st Military Intelligence Company.  She reported that during the bombing of Baghdad and Dhahran, she would have to a wear gas mask and could hear missiles in the air.  She reported that she experienced this daily and sometimes into the night.  She also reported that she would be woken up at 2:00 a.m. to put a gas mask on again.  She further reported that in February she witnessed SCUD attacks in the sky, had to wear a gas mask, and had to in a foxhole with others.  See September 2004 Veteran's statement.  A review of the Veteran's DD 214 reveals that her last duty assignment was 138th Aviation Company.  She was ordered to active duty in support of Operation Desert Shield/Desert Storm from November 1990 to April 1991.  

VA medical records include diagnoses of major depressive disorder, adjustment disorder with mixed features, major depression, depressive disorder, and PTSD.  An August 2000 record revealed a diagnosis of major depression, more likely than not, from combat trauma in Gulf War.  An August 2002 VA treatment record revealed a diagnosis of major depressive disorder that the Veteran's treatment provider indicated was related to her Gulf War experience.  

However, in August 2010 the Veteran was accorded a compensation and pension (C&P) PTSD examination where the diagnosis was adjustment disorder, not otherwise specified.  The examiner opined that it was as likely as not that the Veteran is not experiencing a mental condition that is related to, or is due to, or a result of her military service.  He further stated that the Veteran does not meet the diagnostic criteria for PTSD and her current mental condition of adjustment disorder was not related to or due to her military service.  He found that the Veteran reported experiencing a few symptoms of PTSD upon her immediate return from Operation Desert Shield in 1991 but did not report any such symptoms at the examination.  

In a November 2010 addendum, the examiner opined that the Veteran did not have a mental condition related to or caused by her military service.  The examiner further stated that the Veteran did not meet the diagnostic criteria for a mental condition of PTSD.  Moreover, the examiner found that the Veteran's symptoms of anxiety and depression were best subsumed under the diagnosis of adjustment disorder, not otherwise specified category.  He opined that the adjustment disorder was not due to military service and was related to post-military stressors and difficulty with adjustment.  However, he did not indicate what post-military stressors were involved.

In addition, the Board notes that 38 C.F.R. § 3.304(f) concerning claims for PTSD was amended during the pendency of this claim.  The amendment provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because her claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions.  These amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

With this in mind, the Veteran should be provided a VA compensation examination for a medical nexus opinion provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, concerning whether she has PTSD as a result of a stressor involving fear of hostile military or terrorist activity - meaning she experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  Another examination is warranted to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is attributable to events that occurred during her military service.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 22, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VA medical records dating from June 22, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the underlying medical records.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After the above development is complete, schedule the Veteran for a VA psychiatric examination.  The claims file should be provided to the examiner for review and the examiner should indicate in the examination report that such review occurred.  

The examiner must first determine whether the Veteran has an acquired psychiatric disorder, to include PTSD according to the requirements of DSM-IV, major depression, major depressive disorder, adjustment disorder with mixed features, or depressive disorder.  The examiner should reconcile the diagnosis(es) found with the diagnoses of record.  

Regarding PTSD, as the Veteran reports that a stressor includes her fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R.  § 3.104(f), as amended by 75 Fed. Reg.  41092 (July 15, 2010).  The examiner should opine as to whether the Veteran has PTSD and, if so, is it more likely than not, less likely than not, or at least as likely as not related to active service.  A complete rationale for the examiner's opinions must be provided.  All indicated tests must be performed, and all findings reported in detail.  

If the Veteran is found to have an acquired psychiatric disorder other than PTSD, such as major depressive disorder/major depression, adjustment disorder, and depressive disorder, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any disability found during the examination had its onset during service or is related to any in-service disease, event, or injury.  The Veteran's active military service was from November 1981 to November 1984 and from October 1990 to May 1991, with service in Operation Desert Shield/Desert Storm from November 1990 to April 1991.  The examiner's attention is directed to VA medical records dated in August 2000 and August 2002 which relate major depression and major depressive disorder to the Veteran's diagnoses to her Gulf War experience.  

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed acquired psychiatric disorder and any statements regarding continuity of symptomatology.  See the September 2004 statement from the Veteran concerning depression in service.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development deemed warranted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


